Fuld, J. (concurring).
The court writes that a confession is admissible, even though obtained from the defendant “ during a period of illegal detention following an unlawful arrest” (opinion, p. 507). I have stated my contrary views in People v. Lane, decided on November 30, 1961 (10 N Y 2d 347), and, in now joining in the majority’s decision to affirm, I would have it noted that I do so only because I deem myself concluded by the holding in the Lane case.
Chief Judge Desmond and Judges Dye, Van Voorhis, Burke and Foster concur; Judge Fuld concurs in a separate opinion.
Judgment affirmed.